BURKE, Chief Justice,
concurring in part and dissenting in part, in which KAUTZ, Justice, joins.
[¶29] I agree that the Town was not required to exhaust administrative remedies before seeking to enjoin an illegal assessment pursuant to Wyo. Stat. Ann. § 39-13-109(c). However, I disagree with the majority’s conclusion that the assessment was not “illegal” and that the complaint was properly dismissed. I would reverse the decision of the district court.
[¶30] In interpreting any statute, we endeavor to ascertain legislative intent. Our primary source for determining that intent is the plain and ordinary meaning of the language in the statute. Krenning v. Heart Mt. Irrigation Dist., 2009 WY 11, ¶ 9, 200 P.3d 774, 778 (Wyo. 2009). At issue here is the meaning of the word “illegal.” The “plain and ordinary”! meaning of the term “illegal” is “not according to or authorized by law.” Webster’s Ninth New Collegiate Dictionary 599 (1991). The Town’s complaint alleges that the day care center is owned by the Town and that it is used “primarily for a governmental purpose.” Taxation of town property that is used “primarily' for a governmental purpose” is prohibited by Article 15, Section 12 of the Wyoming Constitution.10 It is also prohibited by Wyo. Stat. Ann. § 39-11-105(a)(v).11 Taxation of such property is not authorized by law. Under the plain and ordinary meaning of the term, it is “illegal.”
[¶31] We have explained the purpose of such prohibitions:
The purpose of such an exemption is to prevent an escalating spiral of unnecessary taxation and administrative costs with no benefit to the public. 16 Eugene McQuillin, The Law of Municipal Corporations, § 44.57 at 206 (3rd ed. 1994). If one governmental’entity chooses to tax the property of another governmental entity, the governmental entity forced to pay taxes may have to levy and collect new taxes to meet the demands of the tax. 2 Cooley, supra, § 621 at 1313. The effect of such a tax spiral is that the public would be taxing itself to raise money to pay itself. Id. The only benefit of such a system is that it satisfies a bureaucratic desire for exactitude by taking money out of one pocket and putting it in another. Id. at 1317.
State Bd. of Equalization v. City of Lander, 882 P.2d 844, 850 (Wyo. 1994).
[¶32] We have also previously recognized that taxation of exempt property is “illegal.” In Bunten, cited by the majority, Justice Blume did indicate that it is not always easy to determine if a tax is illegal. In that same case, however, he included taxation of exempt property in the “illegal” category.
It is quite difficult at times to draw the line between a tax, or an assessment—the foundation of the tax—which is merely irregular and one that is illegal, and the courts have not been altogether harmonious in their holdings. To give a few illustrations, assessments have been held illegal in whole, or in part, in the following cases: Where it was made by one not even a de facto officer, Odem v. School Dist. (Tex. Com. App. [1921]) 234 S.W. 1090; where property exempt from, or otherwise not subject to, taxation is included in the assessment, Singer Sewing Machine Co. v. Cooper (D.C.) 263 F. 994; Schlosser Bros. v. Huff, 74 Ind. App. 231, 128 N.E. 854 [(1920)]; Northwestern Lumber Co. v. Chehalis County, 24 Wash. 626, 64 P. 787 [ (1901) ]; State v. Railway Co., 138 Ark. 483, 212 S.W. 317 [ (1919) ]; where the statutory notice has not been given, Linder v. Watson, 151 Ga. 455, 107 S.E. 62 [ (1921) ]; where property attempted to be assessed is not in existence, as a stock of merchandise reduced *134to a few remainders, Silverfield v. Multnomah County, 97 Or. 483, 192 P. 413 [ (1920) ]; where money, on the value of which no difference of opinion can,exist, was. assessed for more than par, Barbour v. Goodloe, 13 Ky. Op. 233. See, however, Hacker v. Howe, 72 Neb. 385, 101 N.W. 255.
Bunten, 215 P. at 247-48 (emphasis added).
[¶33] This Court’s opinion in Atlantic Richfield Co., 569 P.2d at 1274-75, also indicates that taxation of exempt property is illegal:
In the instant case, the Board contends that we are confronted merely with excessive taxation and not an illegal-taxation problem, citing Bunten v. Rock Springs Grazing Ass’n, 29 Wyo. 461, 215 P. 244 (1923). Clearly, however, this is an illegal-tax situation. The tax here' was levied against nontaxable property belonging to the Federal Government. See Hudson Oil Co. v. Board of County Com’rs, supra [49 Wyo. 1], 52 [P.2d 683] at p. 688 [ (1935) ]; 84 C.J.S. Taxation § 632b(2); and § 39-7(A)(3), W.S.1957,1975 Cum.Supp.
It is said in the C. J.S. text last cited:
“Since ah assessment of taxes on property which is exempt by law is illegal and not merely erroneous, as' discussed supra § 402, if' the taxes have been‘paid, a refund may properly be claimed under statutes in substance authorizing a refund of taxes illegally paid, and the fact that such payment was voluntary does not preclude relief. So, a refund of taxes paid on exempt property may be had under a statute authorizing refund of taxes paid on property ‘erroneously assessed,’ or ‘erroneously or illegally collected,’ .,.. ” (Footnote citations omitted).
[¶34] The current version of that same legal authority also provides that taxation of exempt property is “illegal.”
In the absence of statutory prohibition, where a tax is illegal, because levied under an unconstitutional statute, or for an unlawful or unauthorized purpose, or by persons having no authority to make the levy, or assessed on persons or property that is exempt or not subject to taxation, the illegality may be a sufficient ground to justify a court in enjoining proceedings for its collection.
85 C.J.S. Taxation § 1213, at 217 (2010) (emphasis added).
[¶36] We discussed the difference between an “illegal” tax and one that was “erroneous” in. Amoco Prod. Co. v. Board of County Commissioners, 876 P.2d 989 (Wyo. 1994). That case involved Amoco’s entitlement to a refund for taxes after the assessed valuation had been reduced by the Board of Equalization. We again recognized that taxes assessed without authority are “illegal” and clarified that a claim of “overassessment” does not render a tax “illegal”:
In interpreting the word “illegal,” we held a tax imposed on federal property was an illegal tax and not simply an overassessment. Atlantic Richfield Co. Similarly,, when a county assessed and attempted to' collect property tax on property later discovered subject to assessment, only in another county, the tax was illegal because the county had no jurisdiction to impose it. ... A tax imposed by a county on property is not illegal merely because the property was overvalued or overassessed by the state.
Amoco Prod. Co., 876 P.2d at 993. Ultimately, we concluded that the incorrect valuation rendered the tax “erroneous.” It was not an “illegal” tax because the County had the authority to assess and collect the taxes. “The fact the erroneous valuations were relied upon by the Counties to assess and collect taxes due does not demonstrate the taxes were ‘illegal.’ The Counties are invested with the authority to assess and collect such taxes.” Id., 876 P.2d at 995.
[¶36] In this case, the Town does not allege an error in the valuation of the property, It asserts that the County lacked the authority to tax the property under the Wyoming Constitution and pertinent statutes. The Town is not making a claim of “erroneous” taxation or assessment. It is claiming that the tax is “illegal.” In doing so, it has stated a proper cause of action under Wyo. Stat. Ann. § 39-13-109(c)(i).
*135[¶37] Finally, I do not share the majority’s concern with requiring the district courts to determine factual questions relating to taxar Tbility. Our district courts are called upon every day to make factual determinations and to apply the applicable law to those facts. Indeed, under any definition of an illegal tax, the district court would be called upon to make some degree of factual determination in deciding whether a particular assessment is an illegal assessment. I also have concerns with the path taken by the majority to its ultimate conclusion. The majority’s narrow interpretation of the statute appears to be driven by its belief that taxation determinations are best handled by the administrative body created ip address taxation issues. In response, I would point out that injunctive relief is not available in the administrative context. Additionally, and perhaps more significantly, we have long recognized that the availability of taxpayer remedies is within the purview of the legislature, not this Court.
Despite the numerous revisions and re-codifications of the tax code since the first refund provision was adopted in 1876 and this court’s decisions indicating the separate and distinct, nature of the appeal and refund remedies, the legislature has not chosen to impose an obligation of due diligence on the taxpayer as a condition precedent to the .filing of a refund request. Nor has the legislature imposed a statute of limitation on requests for refund of erroneous or illegal ad valorem taxes. To impose such limitations on the remedies provided by the legislature to taxpayers in light of this legislative history would constitute an improper , exercise of judicial power. “[T]he enactment of tax measures is exclusively within the providence of the legislature.” Wyoming State Tax Commission v. BHP Petroleum Company Inc., 856 P.2d 428, 439 (Wyo. 1993); see also Wyo. Const. art. 3, § 35. In the same vein, the following description is as apt today as it was in 1929:
“The courts can not venture upon the dangerous path of judicial legislation to supply omissions, or remedy defects in matters committed to a co-ordinate branch of the government. It is far better to wait for necessaiy corrections by those authorized to make them, or, in fact, for them to remain unmade, however desirable they may be, than for judicial tribunals to transcend the just limits of their constitutional powers.”
Midwest Hotel Co. v. State Board of Equalization, 39 Wyo. 461, 273 P. 696, 699 (1929) (quoting State ex rel. Crow v. West Side Street Railway Company, 146 Mo. 155, 47 S.W. 959, 961 (1898)).
Wyodak, ¶ 26, 60 P.3d at 140.
[¶88] For the foregoing reasons, I would conclude that taxation of exempt property constitutes an illegal assessment under Wyo. Stat. Ann. § 39-13-109(c) and that the district court erred in dismissing the complaint. I would reverse the district court’s decision.

. Article 15, Section 12 of the Wyoming Constitution provides, in part, "The property of the United States, the state, counties, cities, towns, school districts and municipal corporations-,• when used primarily for a governmental purpose ... shall be exempt from taxation.”


. Wyo. Stat. Ann. § 39-ll-105(a)(v) provides, in. part:
(a) The, following property is exempt from property taxation:
[[Image here]]
(v) Property of Wyoming cities and towns owned and,used primarily for a governmental purpose.